Name: Commission Regulation (EEC) No 3437/89 of 15 November 1989 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  trade policy;  civil law
 Date Published: nan

 16. 11 . 89 Official Journal of the European Communities No L 331 /29 COMMISSION REGULATION (EEC) No 3437/89 of 15 November 1989 amending Regulation (EEC) No 685/69 On detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas Article 23 (5) of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 3600/88 (4), provides that where butter is stored in a Member State other than the Member State of manufacture, conclusion of the storage contract is conditional on the furnishing of proof that the butter fulfils the conditions required for the granting of private storage aid in the Member State of manufacture ; Whereas, pursuant to Article 23 (6) of the abovemen ­ tioned Regulation, aid applications must reach intervention agencies within at most 30 days of the date of entry into store and storage contracts are to be concluded within at most 30 days of the date of registration of the application ; Whereas, in cases where butter was stored in a Member State other than the Member State of manufacture, the abovementioned proof could not always be furnished within the time limit laid down for the conclusion of the contract for reasons which cannot be ascribed to the storers but which are related to administrative delays ; Whereas, in view of this difficulty, Article 23 (6) of Regulation (EEC) No 685/69 should be amended to provide, for the conclusion of storage contracts, in the cases referred to in paragraph 5 of the same Article, for a maximum time limit of 60 days from the date of entry into storage of the butter ; Whereas the retroactive application of this provision should be permitted, on application by the parties concerned, for the period of entry into private storage from 1 April to 15 September 1989 where the abovemen ­ tioned proof could not be furnished within the timel limit laid down for reasons which cannot be ascribed to the storer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 23 (6) of Regulation (EEC) No 685/69 : ' In the case referred to in paragraph 5, storage contracts shall be concluded within at most 60 days of the date of entry into storage of the butter'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, where the butter was stored in a Member State other than the Member State of manufacture, on application by the party concerned and if the latter provides evidence to the competent agency that the proof referred to in Article 23 (5) of Regulation (EEC) No 685/69 could not be furnished within the time limit of 30 days from the date of registration of the application but was furnished within at most 60 days of the date of entry into storage for reasons beyond his control and exclusively ascribable to administrative delay, storage contracts may be concluded for butter entering storage from 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 84, 29. 3 . 1989, p. 1 . 0 OJ No L 90, 15. 4. 1969, p . 12. (4) OJ No L 313, 19 . 11 . 1988, p. 21